Peters, J.
Appeal from an order of the Supreme Court (Ellison, J.), entered July 2, 1998 in Chemung County, which dismissed petitioner’s application pursuant to Civil Rights Law article 6 to change his name.
Petitioner, an inmate at Southport Correctional Facility in Chemung County currently serving a sentence of 3V2 to 7 years upon his conviction of attempted criminal sale of a controlled substance in the third degree, petitioned to have his name changed to Rayheem Abraham Shalome1 Abdur Al Khaliq for the purpose of conforming to the practice of his Islamic faith. Supreme Court dismissed the petition based upon the court’s conclusion that the name change would result in recordkeeping problems for various governmental agencies. This appeal by. petitioner followed.2
We reverse. Supreme Court denied the requested relief citing possible recordkeeping difficulties. As was the case in this Court’s recent decision in Matter of Madison (261 AD2d 738), the Attorney General has submitted a letter indicating that the Department of Correctional Services does not oppose petitioner’s application to change his name. Accordingly, in the absence of a “demonstrable reason not to do so” (Matter of Washington, 216 AD2d 781, 782), we conclude that remittal for a new hearing is not necessary and the petition, as corrected, should be granted (see, Matter of Madison, supra).
*911Cardona, P. J., Mikoll, Yesawich Jr. and Mugglin, JJ., concur. Ordered that the order is reversed, on the law, without costs, petition to change petitioner’s name to Rayheem Abraham Shalom Abdur Al Khaliq granted and matter remitted to the Supreme Court for further proceedings not inconsistent with this Court’s decision.

. Petitioner alleges in his correspondence to this Court that the name “Shalome” in his petition should be spelled “Shalom” and requests that the petition be modified to that extent, a request that the Attorney General does not oppose.


. Although this is an ex parte order that is not appealable as of right (see, CPLR 5701 [a] [1], [2]), we will nonetheless “treat the appeal as an application by petitioner for review pursuant to CPLR 5704 (a)” (Matter of Washington, 216 AD2d 781).